Exhibits 10.2

 

 

TAX MATTERS AGREEMENT

by and between

SPIRIT REALTY CAPITAL, INC.

and

SPIRIT MTA REIT

dated as of

May 31, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1. Definition of Terms      1 Section 2. Allocation of
Tax Liabilities      6

Section 2.1

  General Rule      6

Section 2.2

  General Allocation Principles      7

Section 2.3

  Allocation Conventions      7

Section 2.4

  Transfer Taxes      8 Section 3. Preparation and Filing of Tax Returns      8

Section 3.1

  SRC Separate Returns and Joint Returns      8

Section 3.2

  SMTA Separate Returns      8

Section 3.3

  Tax Reporting Practices      8

Section 3.4

  SMTA Carrybacks and Claims for Refund      9

Section 3.5

  Apportionment of Tax Attributes      9 Section 4. Tax Payments      10

Section 4.1

  Taxes Shown on Tax Returns      10

Section 4.2

  Adjustments Resulting in Underpayments      10

Section 4.3

  Indemnification Payments.      10 Section 5. Tax Benefits      11

Section 5.1

  Tax Refunds      11

Section 5.2

  Other Tax Benefits      11 Section 6. REIT Qualification      12

Section 6.1

  SRC      12

Section 6.2

  SMTA      12 Section 7. Assistance and Cooperation      12

Section 7.1

  Assistance and Cooperation      12

Section 7.2

  Tax Return Information      13

Section 7.3

  Reliance by SRC      13

Section 7.4

  Reliance by SMTA      13 Section 8. Tax Records      13

Section 8.1

  Retention of Tax Records      13

Section 8.2

  Access to Tax Records      14

Section 8.3

  Preservation of Privilege      14 Section 9. Tax Contests      14

Section 9.1

  Notice      14

Section 9.2

  Control of Tax Contests      15 Section 10. Survival of Obligations      17
Section 11. Tax Treatment of Payments      17

Section 11.1

  General Rule      17

 

i



--------------------------------------------------------------------------------

Section 11.2

   Interest      17 Section 12. Indemnification Payment Escrow      17 Section
13. Dispute Resolution      18 Section 14. General Provisions      18

Section 14.1

   Amendments and Waivers      18

Section 14.2

   Entire Agreement      19

Section 14.3

   Survival of Agreements      19

Section 14.4

   Third Party Beneficiaries      19

Section 14.5

   Notices      19

Section 14.6

   Counterparts; Electronic Delivery      20

Section 14.7

   Severability      20

Section 14.8

   Assignability; Binding Effect      20

Section 14.9

   Governing Law      20

Section 14.10

   Construction      21

Section 14.11

   Performance      21

Section 14.12

   Title and Headings      21

Section 14.13

   Other Agreements      21

Section 14.14

   Payment Terms      21

Section 14.15

   No Admission of Liability      22

 

ii



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of May 31,
2018, by and between Spirit Realty Capital, Inc., a Maryland corporation
(“SRC”), and Spirit MTA REIT, a Maryland real estate investment trust and an
indirect, wholly owned subsidiary of SRC (“SMTA”). SRC and SMTA are sometimes
referred to herein individually as a “Party,” and collectively as the “Parties.”
Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in Section 1 of this Agreement.

RECITALS

WHEREAS, SRC and SMTA have entered into a Separation and Distribution Agreement,
dated as of May 21, 2018 (the “Separation Agreement”) pursuant to which the
Transactions will be consummated; and

WHEREAS, SRC and SMTA desire to set forth their agreement on the rights and
obligations of SRC and SMTA and the members of the SRC Group and the SMTA Group,
respectively, with respect to (A) the administration and allocation of federal,
state, local, and foreign Taxes incurred in Tax Periods beginning prior to the
Distribution Date, (B) Taxes resulting from the Distribution and transactions
effected in connection with the Distribution and (C) various other Tax matters.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

Section 1. Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings:

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (i) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (ii) any claim for equitable recoupment or
other offset, and (iii) any claim for refund or credit of Taxes previously paid.

“Affiliate” has the meaning set forth in the Separation Agreement.

“Agreement” means this Tax Matters Agreement.

“Agreement Dispute” has the meaning set forth in the Separation Agreement.

“Allowed Amount” has the meaning set forth in Section 12 of this Agreement.

“Ancillary Agreements” has the meaning set forth in the Separation Agreement;
provided, however, that for purposes of this Agreement, this Agreement shall not
constitute an Ancillary Agreement.

 

1



--------------------------------------------------------------------------------

“Business Day” has the meaning set forth in the Separation Agreement.

“Code” has the meaning set forth in the Separation Agreement.

“Controlling Party” has the meaning set forth in Section 9.2(c) of this
Agreement.

“Distribution” has the meaning set forth in the Separation Agreement.

“Distribution Date” has the meaning set forth in the Separation Agreement.

“Effective Time” has the meaning set forth in the Separation Agreement.

“Escrowed Amount” has the meaning set forth in Section 12 of this Agreement.

“Final Allocation” has the meaning set forth in Section 3.5(b) of this
Agreement.

“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for any Tax Period,
(i) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a state, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
Tax Period (as the case may be); (ii) by a decision, judgment, decree, or other
order by a court of competent jurisdiction, which has become final and
unappealable; (iii) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of a
state, local, or foreign taxing jurisdiction; (iv) by any allowance of a refund
or credit in respect of an overpayment of a Tax, but only after the expiration
of all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; (v) by a final settlement
resulting from a treaty-based competent authority determination; or (vi) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations, the execution of a pre-filing agreement with the IRS or
other Tax Authority, or by mutual agreement of the Parties.

“Financing JV” means SMTA Financing JV, LLC, a Delaware limited liability
company.

“Governmental Authority” has the meaning set forth in the Separation Agreement.

“Group” has the meaning set forth in the Separation Agreement.

“Income Tax” means all U.S. federal, state, local and foreign income, franchise
or similar Taxes imposed on (or measured by) net income or net profits.

“Indemnification Payee” has the meaning set forth in Section 12 of this
Agreement.

“Indemnification Payment” has the meaning set forth in Section 12 of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Indemnification Payor” has the meaning set forth in Section 12 of this
Agreement.

“Intended Tax Treatment” means the treatment of (i) the transaction steps set
forth on Exhibit A hereto as specified therein and (ii) the Distribution as a
taxable distribution under Section 301 of the Code.

“IRS” has the meaning set forth in the Separation Agreement.

“Joint Return” means any Tax Return that includes, by election or otherwise, one
or more members of the SRC Group together with one or more members of the SMTA
Group.

“Law” has the meaning set forth in the Separation Agreement.

“Loss” has the meaning set forth in Section 5.2 of this Agreement.

“Non-Controlling Party” has the meaning set forth in Section 9.2(c) of this
Agreement.

“Parties” and “Party” have the meaning set forth in the preamble to this
Agreement.

“Past Practices” has the meaning set forth in Section 3.3(a) of this Agreement.

“Payment Date” means, with respect to a Tax Return, (A) the due date for any
required installment of estimated Taxes, (B) the due date (determined without
regard to extensions) for filing such Tax Return, or (C) the date such Tax
Return is filed, as the case may be.

“Payor” has the meaning set forth in Section 4.3(a) of this Agreement.

“Person” has the meaning set forth in the Separation Agreement.

“Positive Tax Opinion or Ruling” has the meaning set forth in Section 12 of this
Agreement.

“Post-Distribution Period” means any Tax Period beginning after the Distribution
Date and, in the case of any Straddle Period, the portion of such Tax Period
beginning on the day after the Distribution Date.

“Pre-Distribution Period” means any Tax Period ending on or before the
Distribution Date and, in the case of any Straddle Period, the portion of such
Straddle Period ending on and including the Distribution Date.

“Prime Rate” means the “prime rate” as published in The Wall Street Journal,
Eastern Edition.

“Prior Group” means any group that filed or was required to file (or will file
or be required to file) a Tax Return, for a Tax Period or portion thereof ending
at the close of the Distribution Date, on an affiliated, consolidated, combined,
unitary, fiscal unity or other group basis (including as permitted by
Section 1501 of the Code) that includes at least one member of the SMTA Group.

 

3



--------------------------------------------------------------------------------

“Privilege” means any privilege that may be asserted under applicable law,
including, any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

“Proposed Allocation” shall have the meaning set forth in Section 3.5(b) of this
Agreement.

“Protected REIT” means any entity that (i) has elected to be taxed as a REIT,
and (ii) either (A) is an Indemnification Payee or (B) owns a direct or indirect
equity interest in an Indemnification Payee and is treated for purposes of
Section 856 of the Code as owning all or a portion of the assets of such
Indemnification Payee or as receiving all or a portion of such Indemnification
Payee’s income.

“Qualifying Income” has the meaning set forth in Section 12 of this Agreement.

“REIT” has the meaning set forth in the Separation Agreement.

“Required Party” has the meaning set forth in Section 4.3(a) of this Agreement.

“Responsible Party” means, with respect to any Tax Return, the Party having
responsibility for preparing and filing such Tax Return under this Agreement.

“Retention Date” has the meaning set forth in Section 8.1 of this Agreement.

“Ruling” means a private letter ruling from the IRS regarding the Tax treatment
of all or any part of the Transactions.

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

“SMTA” has the meaning provided in the preamble to this Agreement.

“SMTA Carryback” means any net operating loss, net capital loss, excess Tax
credit, or other similar Tax item of any member of the SMTA Group which may or
must be carried from one Tax Period to another prior Tax Period under the Code
or other applicable Tax Law.

“SMTA GP” means Spirit MTA OP Holdings, LLC, a Delaware limited liability
company.

“SMTA Group” has the meaning set forth in the Separation Agreement.

“SMTA OP” means Spirit MTA REIT, L.P., a Delaware limited partnership.

“SMTA Separate Return” means any Tax Return of or including any member of the
SMTA Group (including any consolidated, combined or unitary return) that does
not include any member of the SRC Group.

“SRC” has the meaning set forth in the preamble to this Agreement.

 

4



--------------------------------------------------------------------------------

“SRC Group” has the meaning set forth in the Separation Agreement.

“SRC Separate Return” means any Tax Return of or including any member of the SRC
Group (including any consolidated, combined or unitary return) that does not
include any member of the SMTA Group.

“SRLP” means Spirit Realty, L.P., a Delaware limited partnership.

“Straddle Period” means any Tax Period that begins before and ends after the
Distribution Date.

“SubREIT” means Spirit MTA SubREIT, Inc., a Maryland corporation.

“Subsidiary” has the meaning set forth in the Separation Agreement.

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, value added,
stamp, excise, severance, occupation, service, sales, use, license, lease,
transfer, import, export, escheat, alternative minimum, universal service fund,
estimated or other tax (including any fee, assessment, or other charge in the
nature of or in lieu of any tax), imposed by any Governmental Authority or
political subdivision thereof, and any interest, penalty, additions to tax or
additional amounts in respect of the foregoing.

“Tax Advisor” means a Tax counsel or accountant, in each case of recognized
national standing.

“Tax Attribute” means a net operating loss, net capital loss, unused investment
credit, unused foreign Tax credit (including credits of a foreign company under
Section 902 of the Code), excess charitable contribution, general business
credit, research and development credit, earnings and profits, basis, or any
other Tax Item that could reduce a Tax or create a Tax Benefit.

“Tax Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

“Tax Benefit” means any refund, credit, or other item that causes reduction in
otherwise required liability for Taxes.

“Tax Contest” means an audit, review, examination, contest, litigation,
investigation or any other administrative or judicial proceeding with the
purpose or effect of redetermining Taxes (including any administrative or
judicial review of any claim for refund).

“Tax Item” means, with respect to any Income Tax, any item of income, gain,
loss, deduction, or credit.

“Tax Law” means the Law of any Governmental Authority or political subdivision
thereof relating to any Tax.

 

5



--------------------------------------------------------------------------------

“Tax Opinion” means an opinion from a Tax Advisor regarding the qualification of
SRC, SMTA or SubREIT as a REIT or regarding the Tax treatment of all or any part
of the Transactions.

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

“Tax Records” means any (i) Tax Returns, (ii) Tax Return workpapers,
(iii) documentation relating to any Tax Contests, and (iv) any other books of
account or records (whether or not in written, electronic or other tangible or
intangible forms and whether or not stored on electronic or any other medium)
maintained or required to be maintained under the Code or other applicable Tax
Laws or under any record retention agreement with any Tax Authority, in each
case filed or required to be filed with respect to or otherwise relating to
Taxes.

“Tax Return” means any report of Taxes due, any claim for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document filed or required to be filed under the Code
or other Tax Law with respect to Taxes, including any attachments, exhibits, or
other materials submitted with any of the foregoing, and including any
amendments or supplements to any of the foregoing.

“Transactions” has the meaning set forth in the Separation Agreement.

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed in connection with the Transactions (excluding in each case, for the
avoidance of doubt, any Income Taxes).

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

Section 2. Allocation of Tax Liabilities.

Section 2.1 General Rule .

(a) SRC Liability. Except with respect to Taxes described in Section 2.1(b) of
this Agreement, SRC shall be liable for, and shall indemnify and hold harmless
the SMTA Group from and against any liability for:

(i) Taxes that are allocated to SRC under this Section 2;

(ii) any Tax resulting from a breach of any of SRC’s representations or
covenants in this Agreement, the Separation Agreement or any Ancillary
Agreement; and

(iii) Taxes imposed on SMTA or any member of the SMTA Group pursuant to the
provisions of Treasury Regulations § 1.1502-6 (or similar provisions of state,
local, or foreign Tax Law) as a result of any such member being or having been a
member of a Prior Group.

 

6



--------------------------------------------------------------------------------

(b) SMTA Liability. SMTA shall be liable for, and shall indemnify and hold
harmless the SRC Group from and against any liability for:

(i) Taxes that are allocated to SMTA under this Section 2; and

(ii) any Tax resulting from a breach of any of SMTA’s representations or
covenants in this Agreement, the Separation Agreement or any Ancillary
Agreement.

Section 2.2 General Allocation Principles. Except as otherwise provided in this
Section 2, all Taxes shall be allocated as follows:

(a) Allocation of Taxes for Joint Returns. SRC shall be responsible for all
Taxes reported, or required to be reported, on any Joint Return that any member
of the SRC Group files or is required to file under the Code or other applicable
Tax Law; provided, however, that to the extent any such Joint Return includes
any Tax Item attributable to the operations or assets of any member of the SMTA
Group for any Post-Distribution Period, SMTA shall be responsible for all Taxes
attributable to such Tax Items, computed in a manner reasonably determined by
SRC.

(b) Allocation of Taxes for Separate Returns.

(i) SRC shall be responsible for all Taxes reported, or required to be reported,
on (x) an SRC Separate Return or (y) an SMTA Separate Return with respect to a
Pre-Distribution Period.

(ii) SMTA shall be responsible for all Taxes reported, or required to be
reported, on an SMTA Separate Return with respect to a Post-Distribution Period.

(c) Taxes Not Reported on Tax Returns.

(i) SRC shall be responsible for any Tax attributable to any member of the SRC
Group that is not required to be reported on a Tax Return.

(ii) SMTA shall be responsible for any Tax attributable to any member of the
SMTA Group that is not required to be reported on a Tax Return.

Section 2.3 Allocation Conventions.

(a) All Taxes allocated pursuant to Section 2.2 of this Agreement shall be
apportioned between portions of a Tax Period based on a closing of the books and
records on the close of the Distribution Date (in the event that the
Distribution Date is not the last day of the Tax Period, as if the Distribution
Date were the last day of the Tax Period), subject to adjustment for items
accrued on the Distribution Date that are properly allocable to the Tax Period
following the Distribution, as jointly determined by SRC and SMTA; provided that
any items not susceptible to such apportionment shall be apportioned on the
basis of elapsed days during the relevant portion of the Tax Period.

 

7



--------------------------------------------------------------------------------

(b) Any Tax Item of SMTA or any member of the SMTA Group arising from a
transaction engaged in outside of the ordinary course of business on the
Distribution Date after the Effective Time shall be properly allocable to SMTA
and any such transaction by or with respect to SMTA or any member of the SMTA
Group occurring after the Effective Time shall be treated for all Tax purposes
(to the extent permitted by applicable Tax Law) as occurring at the beginning of
the day following the Distribution Date in accordance with the principles of
Treasury Regulation § 1.1502-76(b) or any similar provisions of state, local or
foreign Law.

Section 2.4 Transfer Taxes. Any Transfer Taxes shall be allocated solely to SRC.

Section 3. Preparation and Filing of Tax Returns.

Section 3.1 SRC Separate Returns and Joint Returns.

(a) SRC shall prepare and file, or cause to be prepared and filed, all SRC
Separate Returns and Joint Returns, and each member of the SMTA Group to which
any such Joint Return relates shall execute and file such consents, elections
and other documents as SRC may determine, after consulting with SMTA in good
faith, are required or appropriate, or otherwise requested by SRC in connection
with the filing of such Joint Return. SMTA will elect and join, and will cause
its respective Affiliates to elect and join, in filing any Joint Returns that
SRC determines are required to be filed or that SRC elects to file, in each case
pursuant to this Section 3.1(a).

(b) The Parties and their respective Affiliates shall elect to close the Tax
Period of each SMTA Group member on the Distribution Date, to the extent
permitted by applicable Tax Law.

Section 3.2 SMTA Separate Returns. SMTA shall prepare and file (or cause to be
prepared and filed) all SMTA Separate Returns.

Section 3.3 Tax Reporting Practices.

(a) General Rule. Except as provided in Section 3.3(b) of this Agreement, SRC
shall prepare any Straddle Period Joint Return in accordance with past
practices, permissible accounting methods, elections or conventions (“Past
Practices”) used by the members of the SRC Group and the members of the SMTA
Group prior to the Distribution Date with respect to such Tax Return, and to the
extent any items, methods or positions are not covered by Past Practices, then
SRC shall prepare such Tax Return in accordance with reasonable Tax accounting
practices selected by SRC. With respect to any Tax Return that SMTA has the
obligation and right to prepare, or cause to be prepared, under this Section 3,
to the extent such Tax Return could affect SRC, such Tax Return shall be
prepared in accordance with Past Practices used by the members of the SRC Group
and the members of the SMTA Group prior to the Distribution Date with respect to
such Tax Return, and to the extent any items, methods or positions are not
covered by Past Practices, such Tax Return shall be prepared in accordance with
reasonable Tax accounting practices selected by SMTA, subject to the consent of
SRC (which consent may not be unreasonably withheld, conditioned or delayed).

 

8



--------------------------------------------------------------------------------

(b) Consistency with Intended Tax Treatment. Except as otherwise agreed by the
Parties, the Parties shall prepare all Tax Returns consistent with the Intended
Tax Treatment unless, and then only to the extent, an alternative position is
required pursuant to a determination by a Tax Authority; provided, however, that
neither Party shall be required to litigate before any court any challenge to
the Intended Tax Treatment by a Tax Authority.

Section 3.4 SMTA Carrybacks and Claims for Refund.

(a) SMTA hereby agrees that, unless SRC consents in writing (which consent may
not be unreasonably withheld, conditioned or delayed) or as required by Law,
(i) no member of the SMTA Group (nor its successors) shall file any Adjustment
Request with respect to any Tax Return that could affect any Joint Return or any
other Tax Return reflecting Taxes that are allocated to SRC under Section 2 and
(ii) any available elections to waive the right to claim any SMTA Carryback in
any Joint Return or any other Tax Return reflecting Taxes that are allocated to
SRC under Section 2 shall be made, and no affirmative election shall be made to
claim any such SMTA Carryback. In the event that SMTA (or the appropriate member
of the SMTA Group) is prohibited by applicable Law from waiving or otherwise
forgoing an SMTA Carryback or SRC consents to an SMTA Carryback (which consent
may not be unreasonably withheld, conditioned or delayed), SRC shall cooperate
with SMTA, at SMTA’s expense, in seeking from the appropriate Tax Authority such
Tax Benefit as reasonably would result from such SMTA Carryback, to the extent
that such Tax Benefit is directly attributable to such SMTA Carryback, and shall
pay over to SMTA the amount of such Tax Benefit within ten (10) days after such
Tax Benefit is recognized by the SRC Group; provided, however, that SMTA shall
indemnify and hold the members of the SRC Group harmless from and against any
and all collateral Tax consequences resulting from or caused by any such SMTA
Carryback, including, without limitation, the loss or postponement of any
benefit from the use of Tax Attributes generated by a member of the SRC Group if
(i) such Tax Attributes expire unused, but would have been utilized but for such
SMTA Carryback, or (ii) the use of such Tax Attributes is postponed to a later
Tax Period than the Tax Period in which such Tax Attributes would have been used
but for such SMTA Carryback.

(b) SRC hereby agrees that, unless SMTA consents in writing (which consent may
not be unreasonably withheld, conditioned or delayed) or as required by Law, no
member of the SRC Group shall file any Adjustment Request with respect to any
SMTA Separate Return.

Section 3.5 Apportionment of Tax Attributes.

(a) Tax Attributes arising in a Pre-Distribution Period will be allocated to
(and the benefits and burdens of such Tax Attributes will inure to) the members
of the SRC Group and the members of the SMTA Group in accordance with the Code,
Treasury Regulations, and any other applicable Tax Law, and, in the absence of
controlling legal authority or unless otherwise provided under this Agreement,
Tax Attributes shall be allocated to the taxpayer that created such Tax
Attributes.

(b) On or before the first anniversary of the Distribution Date, SRC shall
deliver to SMTA its determination in writing of the portion, if any, of any
earnings and profits, Tax Attributes, overall foreign loss or other affiliated,
consolidated, combined, unitary, fiscal unity or

 

9



--------------------------------------------------------------------------------

other group basis Tax Attribute which is allocated or apportioned to the members
of the SMTA Group under applicable Tax Law and this Agreement (“Proposed
Allocation”). SMTA shall have sixty (60) days to review the Proposed Allocation
and provide SRC any comments with respect thereto. SRC shall accept any such
comments that are reasonable, and such resulting determination will become final
(“Final Allocation”). All members of the SRC Group and SMTA Group shall prepare
all Tax Returns in accordance the Final Allocation. In the event of an
adjustment to the earnings and profits, any Tax Attributes or other affiliated,
consolidated, combined, unitary, fiscal unity or other group basis attribute,
SRC shall promptly notify SMTA in writing of such adjustment. For the avoidance
of doubt, SRC shall not be liable to any member of the SMTA Group for any
failure of any determination under this Section 3.5(b) to be accurate under
applicable Tax Law; provided such determination was made in good faith.

(c) Except as otherwise provided herein, to the extent that the amount of any
Tax Attribute is later reduced or increased by a Tax Authority or Tax
Proceeding, such reduction or increase shall be allocated to the Party to which
such Tax Attribute was allocated pursuant to Section 3.5(a) of this Agreement,
as agreed by the Parties.

Section 4. Tax Payments.

Section 4.1 Taxes Shown on Tax Returns. SRC shall pay (or cause to be paid) to
the proper Tax Authority the Tax shown as due on any Tax Return that a member of
the SRC Group is responsible for preparing under Section 3 of this Agreement,
and SMTA shall pay (or cause to be paid) to the proper Tax Authority the Tax
shown as due on any Tax Return that a member of the SMTA Group is responsible
for preparing under Section 3 of this Agreement. At least seven (7) Business
Days prior to any Payment Date for any Straddle Period Joint Return, SMTA shall
pay to SRC the amount SMTA is responsible for under the provisions of Section 2
as calculated pursuant to this Agreement.

Section 4.2 Adjustments Resulting in Underpayments. In the case of any
adjustment pursuant to a Final Determination with respect to any Tax, the Party
to which such Tax is allocated pursuant to this Agreement shall pay to the
applicable Tax Authority when due any additional Tax required to be paid as a
result of such adjustment.

Section 4.3 Indemnification Payments.

(a) Except as provided in the last sentence of Section 4.1 of this Agreement, if
any Party (the “Payor”) is required under applicable Tax Law to pay to a Tax
Authority a Tax that another Party (the “Required Party”) is liable for under
this Agreement, the Required Party shall reimburse the Payor within twenty
(20) Business Days of delivery by the Payor to the Required Party of an invoice
for the amount due, accompanied by evidence of payment and a statement detailing
the Taxes paid and describing in reasonable detail the particulars relating
thereto. The reimbursement shall include interest on the Tax payment computed at
the Prime Rate based on the number of days from the date of the Payor’s payment
to the Tax Authority to the date of reimbursement by the Required Party under
this Section 4.3. Except as otherwise provided in the following sentence, the
Required Party shall also pay to the Payor any reasonable costs and expenses
related to the foregoing (including reasonable attorneys’ fees and expenses)
within five (5) days after the Payor’s written demand therefor.

 

10



--------------------------------------------------------------------------------

(b) All indemnification payments under this Agreement shall be made by SRC
directly to SMTA and by SMTA directly to SRC; provided, however, that if the
Parties mutually agree for administrative convenience with respect to any such
indemnification payment, any member of the SRC Group, on the one hand, may make
such indemnification payment to any member of the SMTA Group, on the other hand,
and vice versa.

Section 5. Tax Benefits.

Section 5.1 Tax Refunds. SRC shall be entitled (subject to the limitations
provided in Section 3.4 of this Agreement) to any refund (and any interest
thereon received from the applicable Tax Authority) of Taxes for which SRC is
liable hereunder, and SMTA shall be entitled (subject to the limitations
provided in Section 3.4 of this Agreement) to any refund (and any interest
thereon received from the applicable Tax Authority) of Taxes for which SMTA is
liable hereunder. A Party receiving a refund to which another Party is entitled
hereunder shall pay over such refund to such other Party within twenty
(20) Business Days after such refund is received (together with interest
computed at the Prime Rate based on the number of days from the date the refund
was received to the date the refund was paid over).

Section 5.2 Other Tax Benefits.

(a) If (i) a member of the SMTA Group actually realizes any Tax Benefit as a
result of any liability, obligation, loss or payment (each, a “Loss”) for which
a member of the SRC Group is required to indemnify any member of the SMTA Group
pursuant to this Agreement, the Separation Agreement or any Ancillary Agreement
(in each case, without duplication of any amounts payable or taken into account
under this Agreement, the Separation Agreement or any Ancillary Agreement), or
(ii) if a member of the SRC Group actually realizes any Tax Benefit as a result
of any Loss for which a member of the SMTA Group is required to indemnify any
member of the SRC Group pursuant to this Agreement, the Separation Agreement or
any Ancillary Agreement (in each case, without duplication of any amounts
payable or taken into account under this Agreement, the Separation Agreement or
any Ancillary Agreement), and, in each case, such Tax Benefit would not have
arisen but for such adjustment or Loss (determined on a “with and without”
basis), SMTA (in the case of the foregoing clause (i)) or SRC (in the case of
the foregoing clause (ii)), as the case may be, shall make a payment to the
other Party in an amount equal to the amount of such actually realized Tax
Benefit in cash within ten (10) Business Days of actually realizing such Tax
Benefit. To the extent that any Tax Benefit (or portion thereof) in respect of
which any amounts were paid over pursuant to the foregoing provisions of this
Section 5.2(a) is subsequently disallowed by the applicable Tax Authority, the
Party that received such amounts shall promptly repay such amounts (together
with any penalties, interest or other charges imposed by the relevant Tax
Authority) to the other Party.

(b) No later than ten (10) Business Days after a Tax Benefit described in
Section 5.2(a) is actually realized by a member of the SRC Group or a member of
the SMTA Group, SRC or SMTA, as the case may be, shall provide the other Party
with a written calculation of the amount payable to such other Party pursuant to
Section 5.2(a). In the event that SRC or SMTA, as the case may be, disagrees
with any such calculation described in this Section 5.2(b), such Party shall so
notify the other Party in writing within twenty (20) Business Days of receiving
such written calculation. The Parties shall endeavor in good faith to resolve
such disagreement, and, failing that, the amount payable under this Section 5.2
shall be determined in accordance with Section 13 of this Agreement.

 

11



--------------------------------------------------------------------------------

Section 6. REIT Qualification.

Section 6.1 SRC. SRC represents that, commencing with its taxable year ended
December 31, 2014, through its taxable year ending December 31, 2017, SRC has
been organized and has operated in conformity with the requirements for
qualification and taxation as a REIT under the Code. SRC covenants that it will
qualify as a REIT under the Code for its taxable year ending December 31, 2018.

Section 6.2 SMTA. SMTA covenants that it will elect to qualify as a REIT under
the Code and will be organized and operate so that it will qualify as a REIT
under the Code for its taxable year ending December 31, 2018.

Section 7. Assistance and Cooperation.

Section 7.1 Assistance and Cooperation.

(a) The Parties shall cooperate (and cause their respective Affiliates to
cooperate) with each other and with each other’s agents, including accounting
firms and legal counsel, in connection with Tax matters relating to the Parties
and their Affiliates, including (i) preparation and filing of Tax Returns,
(ii) determining the liability for and amount of any Taxes due (including
estimated Taxes) or the right to and amount of any refund of Taxes,
(iii) examinations of Tax Returns, and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed. Such
cooperation shall include making all information and documents in their
possession relating to any other Party and its Affiliates reasonably available
to such other Party as provided in Section 8 of this Agreement. Each of the
Parties shall also make available to any other Party, as reasonably requested
and available, personnel (including officers, directors, employees and agents of
the Parties or their respective Affiliates) responsible for preparing,
maintaining, and interpreting information and documents relevant to Taxes, and
personnel reasonably required as witnesses or for purposes of providing
information or documents in connection with any administrative or judicial
proceedings relating to Taxes. SMTA and each other member of the SMTA Group, on
the one hand, and SRC and member of the SRC Group, on the other hand, shall
cooperate with each other and take any and all actions reasonably requested by
the other in connection with obtaining a Tax Opinion or Ruling (including,
without limitation, by making any new representation or covenant, confirming any
previously made representation or covenant or providing any materials or
information requested by any Tax Advisor; provided that no one shall be required
to make or confirm any representation or covenant that is inconsistent with
historical facts or as to future matters or events occurring after December 31,
2018 or over which it has no control).

(b) Any information or documents provided under this Agreement shall be kept
confidential by the Party receiving the information or documents, except as may
otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes. In
addition, in the event that SRC determines that the provision of any information
or documents to SMTA or any of its Affiliates, or SMTA

 

12



--------------------------------------------------------------------------------

determines that the provision of any information or documents to SRC or any SRC
Affiliate, could be commercially detrimental, violate any Law or agreement or
waive any Privilege, the Parties shall use commercially reasonable efforts to
permit each other’s compliance with its obligations under this Section 7 in a
manner that avoids any such harm or consequence.

Section 7.2 Tax Return Information. Each of SRC and SMTA, and each member of
their respective Groups, acknowledges that time is of the essence in relation to
any request for information, assistance or cooperation made pursuant to
Section 7.1 of this Agreement or this Section 7.2. Each of SRC and SMTA, and
each member of their respective Groups, acknowledges that failure to conform to
the reasonable deadlines set by the Party making such request could cause
irreparable harm. Each Party shall provide to the other Party information and
documents relating to its Group reasonably required by the other Party to
prepare Tax Returns, including any pro forma returns required by the Responsible
Party for purposes of preparing such Tax Returns. Any information or documents
the Responsible Party requires to prepare such Tax Returns shall be provided in
such form as the Responsible Party reasonably requests and at or prior to the
time reasonably specified by the Responsible Party so as to enable the
Responsible Party to file such Tax Returns on a timely basis.

Section 7.3 Reliance by SRC. If any member of the SMTA Group supplies
information to a member of the SRC Group in connection with a Tax liability and
an officer of a member of the SRC Group signs a statement or other document
under penalties of perjury in reliance upon the accuracy of such information,
then upon the written request of such member of the SRC Group identifying the
information being so relied upon, the chief financial officer of SMTA (or any
officer of SMTA as designated by the chief financial officer of SMTA) shall
certify in writing that to his or her knowledge (based upon consultation with
appropriate employees) the information so supplied is accurate and complete.

Section 7.4 Reliance by SMTA. If any member of the SRC Group supplies
information to a member of the SMTA Group in connection with a Tax liability and
an officer of a member of the SMTA Group signs a statement or other document
under penalties of perjury in reliance upon the accuracy of such information,
then upon the written request of such member of the SMTA Group identifying the
information being so relied upon, the chief financial officer of SRC (or any
officer of SRC as designated by the chief financial officer of SRC) shall
certify in writing that to his or her knowledge (based upon consultation with
appropriate employees) the information so supplied is accurate and complete.

Section 8. Tax Records.

Section 8.1 Retention of Tax Records. Each of SRC and SMTA shall preserve and
keep all Tax Records exclusively relating to the assets and activities of its
Group for Pre-Distribution Periods, and SRC shall preserve and keep all other
Tax Records relating to Taxes of the SRC and SMTA Groups for Pre-Distribution
Periods, for so long as the contents thereof may be or become material in the
administration of any matter under the Code or other applicable Tax Law, but in
any event until the later of (i) the expiration of any applicable statutes of
limitations, or (ii) seven (7) years after the Distribution Date (such later
date, the “Retention Date”). After the Retention Date, each of SRC and SMTA may
dispose of such Tax Records upon sixty (60) Business Days’ prior written notice
to the other Party. If, prior to the Retention Date, (a) SRC or

 

13



--------------------------------------------------------------------------------

SMTA reasonably determines that any Tax Records which it would otherwise be
required to preserve and keep under this Section 8 are no longer material in the
administration of any matter under the Code or other applicable Tax Law and the
other Party agrees, then such first Party may dispose of such Tax Records upon
sixty (60) Business Days’ prior notice to the other Party. Any notice of an
intent to dispose given pursuant to this Section 8.1 shall include a list of the
Tax Records to be disposed of describing in reasonable detail each file, book,
or other record accumulation being disposed. The notified Parties shall have the
opportunity, at their cost and expense, to copy or remove, within such sixty
(60) Business Day period, all or any part of such Tax Records. If, at any time
prior to the Retention Date, a Party or any of its Affiliates determines to
decommission or otherwise discontinue any computer program or information
technology system used to access or store any Tax Records, then such program or
system may be decommissioned or discontinued upon ninety (90) Business Days’
prior notice to the other Party and the other Party shall have the opportunity,
at its cost and expense, to copy, within such ninety (90) Business Day period,
all or any part of the underlying data relating to the Tax Records accessed by
or stored on such program or system.

Section 8.2 Access to Tax Records. The Parties and their respective Affiliates
shall make available to each other for inspection and copying during normal
business hours upon reasonable notice all Tax Records (and, for the avoidance of
doubt, any pertinent underlying data accessed or stored on any computer program
or information technology system) in their possession pertaining to (i) in the
case of any Tax Return of the SRC Group, the portion of such return that relates
to Taxes for which the SMTA Group may be liable pursuant to this Agreement or
(ii) in the case of any Tax Return of the SMTA Group, the portion of such return
that relates to Taxes for which the SRC Group may be liable pursuant to this
Agreement, and shall permit the other Party and its Affiliates, authorized
agents and representatives and any representative of a Tax Authority or other
Tax auditor direct access, at the cost and expense of the requesting Party,
during normal business hours upon reasonable notice to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Party in connection with the
preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items under this Agreement.

Section 8.3 Preservation of Privilege. The Parties and their respective
Affiliates shall not provide access to, copies of, or otherwise disclose to any
Person any documentation relating to Taxes existing prior to the Distribution
Date to which Privilege may reasonably be asserted without the prior written
consent of the other Party, such consent not to be unreasonably withheld,
conditioned or delayed.

Section 9. Tax Contests.

Section 9.1 Notice. Each Party shall provide prompt notice to the other Party of
any written communication from a Tax Authority regarding any pending Tax audit,
assessment or proceeding or other Tax Contest of which it becomes aware
(i) related to Taxes for Tax Periods for which it is indemnified by the other
Party hereunder or for which it may be required to indemnify the other Party
hereunder or (ii) otherwise relating to the Intended Tax Treatment or the
Transactions (including the resolution of any Tax Contest relating thereto).
Such notice shall attach copies of the pertinent portion of any written
communication from a Tax Authority and

 

14



--------------------------------------------------------------------------------

contain factual information (to the extent known) describing any asserted Tax
liability in reasonable detail and shall be accompanied by copies of any notice
and other documents received from any Tax Authority in respect of any such
matters. If an indemnified Party has knowledge of an asserted Tax liability with
respect to a matter for which it is to be indemnified hereunder and such Party
fails to give the indemnifying Party prompt notice of such asserted Tax
liability and the indemnifying Party is entitled under this Agreement to contest
the asserted Tax liability, then (x) to the extent the indemnifying Party is
precluded from contesting the asserted Tax liability in any forum as a result of
the failure to give prompt notice, the indemnifying Party shall have no
obligation to indemnify the indemnified Party for any Taxes arising out of such
asserted Tax liability, and (y) to the extent the indemnifying Party is not
precluded from contesting the asserted Tax liability in any forum, but such
failure to give prompt notice results in a material monetary detriment to the
indemnifying Party, then any amount which the indemnifying Party is otherwise
required to pay the indemnified Party pursuant to this Agreement shall be
reduced by the amount of such detriment.

Section 9.2 Control of Tax Contests.

(a) SRC Control. Notwithstanding anything in this Agreement to the contrary, SRC
shall have the right to control any Tax Contest with respect to any Tax matters
relating to (i) a Joint Return, (ii) an SRC Separate Return and (iii) Transfer
Taxes. Subject to Section 9.2(c) and Section 9.2(d) of this Agreement, SRC shall
have absolute discretion with respect to any decisions to be made, or the nature
of any action to be taken, with respect to any such Tax Contest.

(b) SMTA Control. Except as otherwise provided in this Section 9.2, SMTA shall
have the right to control any Tax Contest with respect to any Tax matters
relating to an SMTA Separate Return. Subject to Section 9.2(c) and
Section 9.2(d) of this Agreement, SMTA shall have reasonable discretion, after
consultation with SRC, with respect to any decisions to be made, or the nature
of any action to be taken, with respect to any such Tax Contest relating to an
SMTA Separate Return for a Pre-Distribution Period or Straddle Period, and
absolute discretion with respect to any decisions to be made, or the nature of
any action to be taken, with respect to any other such Tax Contest.

(c) Settlement Rights. The Controlling Party shall have the sole right to
contest, litigate, compromise and settle any Tax Contest without obtaining the
prior consent of the Non-Controlling Party; provided, that to the extent any
such Tax Contest (i) could give rise to a claim for indemnity by the Controlling
Party or its Affiliates against the Non-Controlling Party or its Affiliates
under this Agreement, or (ii) is with respect to an SMTA Separate Return for a
Pre-Distribution Period or Straddle Period, then the Controlling Party shall not
settle any such Tax Contest without the Non-Controlling Party’s prior written
consent (which consent may not be unreasonably withheld, conditioned or delayed
and must take into account the reasonable likelihood of success of such Tax
Contest on its merits without regard to the ability of SMTA to pay). Subject to
Section 9.2(e) of this Agreement, and unless waived by the Parties in writing,
in connection with any potential adjustment in a Tax Contest as a result of
which adjustment the Non-Controlling Party may reasonably be expected to become
liable to make any indemnification payment to the Controlling Party under this
Agreement: (I) the Controlling Party shall keep the Non-Controlling Party
informed in a timely manner of all actions taken or

 

15



--------------------------------------------------------------------------------

proposed to be taken by the Controlling Party with respect to such potential
adjustment in such Tax Contest; (II) the Controlling Party shall timely provide
the Non-Controlling Party copies of any written materials relating to such
potential adjustment in such Tax Contest received from any Tax Authority;
(III) the Controlling Party shall timely provide the Non-Controlling Party with
copies of any correspondence or filings submitted to any Tax Authority or
judicial authority in connection with such potential adjustment in such Tax
Contest; (IV) the Controlling Party shall consult with the Non-Controlling Party
and offer the Non-Controlling Party a reasonable opportunity to comment before
submitting any written materials prepared or furnished in connection with such
potential adjustment in such Tax Contest; and (V) the Controlling Party shall
defend such Tax Contest diligently and in good faith. The failure of the
Controlling Party to take any action specified in the preceding sentence with
respect to the Non-Controlling Party shall not relieve the Non-Controlling Party
of any liability and/or obligation which it may have to the Controlling Party
under this Agreement except to the extent that the Non-Controlling Party was
actually harmed by such failure, and in no event shall such failure relieve the
Non-Controlling Party from any other liability or obligation which it may have
to the Controlling Party. In the case of any Tax Contest described in this
Section 9, “Controlling Party” means the Party entitled to control the Tax
Contest under such Section and “Non-Controlling Party” means (x) SRC if SMTA is
the Controlling Party and (y) SMTA if SRC is the Controlling Party.

(d) Tax Contest Participation. Subject to Section 9.2(e) of this Agreement, and
unless waived by the Parties in writing, the Controlling Party shall provide the
Non-Controlling Party with written notice reasonably in advance of, and the
Non-Controlling Party shall have the right to attend, any formally scheduled
meetings with Tax Authorities or hearings or proceedings before any judicial
authorities in connection with any potential adjustment in a Tax Contest
pursuant to which the Non-Controlling Party may reasonably be expected to become
liable to make any indemnification payment to the Controlling Party under this
Agreement. The failure of the Controlling Party to provide any notice specified
in this Section 9.2(d) to the Non-Controlling Party shall not relieve the
Non-Controlling Party of any liability or obligation which it may have to the
Controlling Party under this Agreement except to the extent that the
Non-Controlling Party was actually harmed by such failure, and in no event shall
such failure relieve the Non-Controlling Party from any other liability or
obligation which it may have to the Controlling Party.

(e) Joint Returns. Notwithstanding anything in this Section 9 to the contrary,
in the case of a Tax Contest related to a Joint Return, the rights of SMTA and
its Affiliates under Section 9.2(c) and Section 9.2(d) of this Agreement shall
be limited in scope to the portion of such Tax Contest relating to Taxes for
which SMTA may reasonably expected to become liable to make any indemnification
payment to SRC under this Agreement.

(f) Power of Attorney. Each member of the SMTA Group shall execute and deliver
to SRC (or such member of the SRC Group as SRC shall designate) any power of
attorney or other similar document reasonably requested by SRC (or such
designee) in connection with any Tax Contest (as to which SRC is the Controlling
Party) described in this Section 9. Each member of the SRC Group shall execute
and deliver to SMTA (or such member of the SMTA Group as SMTA shall designate)
any power of attorney or other similar document requested by SMTA (or such
designee) in connection with any Tax Contest (as to which SMTA is the
Controlling Party) described in this Section 9.

 

16



--------------------------------------------------------------------------------

Section 10. Survival of Obligations. The representations, warranties, covenants
and agreements set forth in this Agreement shall be unconditional and absolute
and shall remain in effect without limitation as to time.

Section 11. Tax Treatment of Payments.

Section 11.1 General Rule. Except as otherwise required by applicable Law or as
otherwise agreed to by the Parties, any payment (other than interest thereon)
made by SRC or any member of the SRC Group to SMTA or any member of the SMTA
Group, or by SMTA or any member of the SMTA Group to SRC or any member of the
SRC Group, pursuant to this Agreement, the Separation Agreement or any Ancillary
Agreement that relates to Taxable periods (or portions thereof) ending on or
before the Distribution Date shall be treated by the Parties for all Tax
purposes as a distribution by SMTA to SRC, or a capital contribution from SRC to
SMTA, as the case may be, occurring immediately before the Distribution;
provided, however, that any such payment that is made or received by a Person
other than SRC or SMTA, as the case may be, shall be treated as if made or
received by the payor or the recipient as agent for SRC or SMTA, in each case as
appropriate. No Party shall take any position inconsistent with the treatment
described in the preceding sentence, and in the event that a Tax Authority
asserts that a Party’s treatment of a payment pursuant to this Agreement should
be other than as set forth in the preceding sentence, such Party shall use its
commercially reasonable efforts to contest such challenge.

Section 11.2 Interest. Anything herein or in the Separation Agreement to the
contrary notwithstanding, to the extent one Party makes a payment of interest to
the other Party under this Agreement with respect to the period from the date
that the Party receiving the interest payment made a payment of Tax to a Tax
Authority to the date that the Party making the interest payment reimbursed the
Party receiving the interest payment for such Tax payment, the interest payment
shall be treated as interest expense to the Party making such payment
(deductible to the extent provided by Law) and as interest income by the Party
receiving such payment (includible in income to the extent provided by Law). The
amount of the payment shall not be adjusted to take into account any associated
Tax Benefit to the Party making such payment or increase in Tax to the Party
receiving such payment.

Section 12. Indemnification Payment Escrow. Notwithstanding anything to the
contrary in this Agreement, the Separation Agreement or any Ancillary Agreement,
if one party to this Agreement, the Separation Agreement or any Ancillary
Agreement (the “Indemnification Payor”) is required to pay another party to such
agreement (the “Indemnification Payee”) any indemnification payment that could
reasonably result in income to any Protected REIT for U.S. federal income Tax
purposes if paid (such payment, an “Indemnification Payment”), then, unless the
Indemnification Payee shall have received a tax opinion of a Tax Advisor or a
ruling from the IRS to the effect that the Indemnification Payee’s receipt of
such payment will be treated as qualifying income with respect to any applicable
Protected REIT for purposes of Section 856(c)(2) and 856(c)(3) of the Code
(“Qualifying Income”) or shall be excluded from income for such purposes (such
opinion or ruling, a “Positive Tax Opinion or Ruling”), and notified the
Indemnification Payor in writing of its receipt of such Positive Tax Opinion or
Ruling and directed that payment be made otherwise than into escrow as provided
below, the amounts payable to the Indemnification Payee shall be limited to the
maximum amount (“Allowed

 

17



--------------------------------------------------------------------------------

Amount”) that can be paid without causing the Indemnification Payee’s receipt of
its share of such funds to cause any applicable Protected REIT to fail to meet
the requirements of Sections 856(c)(2) and (3) of the Code, determined as if the
payment of such amount did not constitute Qualifying Income and the Protected
REIT has $1,100,000 of income from unknown sources during such year that does
not constitute Qualifying Income (in addition to any known or anticipated income
that is not Qualifying Income), as determined by independent accountants to the
Indemnification Payee, and any excess of the amount of the Indemnification
Payment over the Allowed Amount (such excess, the “Escrowed Amount”) shall be
placed into escrow. Any such Escrowed Amount shall be retained by the escrow
agent in a separate interest-bearing, segregated account for the account of the
Indemnification Payor. The Indemnification Payee shall pay all costs associated
with obtaining any tax opinion of a Tax Advisor or ruling from the IRS described
above. The Escrowed Amount shall be fully disbursed (and therefore any unpaid
portion of the Indemnification Payment shall be paid to the Indemnification
Payee) upon the escrow agent’s receipt of a Positive Tax Opinion or Ruling. To
the extent not previously paid, upon any determination by independent
accountants to the Indemnification Payee that any additional amount of the
Indemnification Payment may be disbursed to the Indemnification Payee without
causing any applicable Protected REIT to fail to meet the requirements of
Sections 856(c)(2) and 856(c)(3) of the Code, determined as if the payment of
such amount did not constitute Qualifying Income and the Protected REIT has
$1,100,000 of income from unknown sources during such year that does not
constitute Qualifying Income (in addition to any known or anticipated income
that is not Qualifying Income), the determination of such independent
accountants shall be provided to the escrow agent and such additional amount
shall be disbursed to the Indemnification Payee. At the end of the second
calendar year beginning after the date on which the Indemnification Payor’s
obligation to pay the Indemnification Payment arose (or earlier if directed by
the Indemnification Payee), any remainder of the Escrowed Amount (together with
interest thereon) then being held by the escrow agent shall be disbursed to the
Indemnification Payor and, in the event that the Indemnification Payment has not
by then been paid in full, such unpaid portion shall never be due. The
Indemnification Payee shall bear any and all expenses associated with the escrow
of the Escrowed Amount. The Indemnification Payee is hereby granted the power of
attorney on behalf of the Indemnification Payor to execute, acknowledge, swear
to and deliver all such documents required in connection with the foregoing
escrow account, such power to be irrevocable and coupled with an interest.

Section 13. Dispute Resolution. Any and all Agreement Disputes arising hereunder
shall be resolved through the procedures provided in Article X of the Separation
Agreement.

Section 14. General Provisions.

Section 14.1 Amendments and Waivers.

(a) Subject to Section 11.1 of the Separation Agreement, this Agreement may not
be amended except by an agreement in writing signed by both Parties.

 

 

18



--------------------------------------------------------------------------------

(b) Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the Party entitled to the benefit thereof and
any such waiver shall be validly and sufficiently given for the purposes of this
Agreement if it is in writing signed by an authorized representative of such
Party. No delay or failure in exercising any right, power or remedy hereunder
shall affect or operate as a waiver thereof; nor shall any single or partial
exercise thereof or any abandonment or discontinuance of steps to enforce such a
right, power or remedy preclude any further exercise thereof or of any other
right, power or remedy. The rights and remedies hereunder are cumulative and not
exclusive of any rights or remedies that either Party would otherwise have.

Section 14.2 Entire Agreement. This Agreement, the Ancillary Agreements, and the
Exhibits and Schedules referenced herein and therein and attached hereto or
thereto, constitute the entire agreement and understanding between the Parties
with respect to the subject matter hereof and supersede all prior negotiations,
agreements, commitments, writings, courses of dealing and understandings with
respect to the subject matter hereof; for the avoidance of doubt, the preceding
clause shall apply to all other agreements, whether or not written, in respect
of any Tax between or among any member or members of the SRC Group, on the one
hand, and any member or members of the SMTA Group, on the other hand, which
agreements shall be of no further effect between the parties thereto and any
rights or obligations existing thereunder shall be fully and finally settled,
calculated as of the date hereof. Except as expressly set forth in the
Separation Agreement or any Ancillary Agreement: (i) all matters relating to
Taxes and Tax Returns of the Parties and their respective Subsidiaries, to the
extent such matters are the subject of this Agreement, shall be governed
exclusively by this Agreement; and (ii) for the avoidance of doubt, in the event
of any conflict between the Separation Agreement or any Ancillary Agreement, on
the one hand, and this Agreement, on the other hand, with respect to such
matters, the terms and conditions of this Agreement shall govern.

Section 14.3 Survival of Agreements. Except as otherwise expressly contemplated
by this Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms.

Section 14.4 Third Party Beneficiaries. Except as specifically provided herein,
this Agreement is solely for the benefit of the Parties and should not be deemed
to confer upon third parties any remedy, claim, liability, reimbursement, cause
of action or other right in excess of those existing without reference to this
Agreement.

Section 14.5 Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five (5) Business Days following sending by registered or
certified mail, postage prepaid, (b) when sent, if sent by facsimile, (c) when
delivered, if delivered personally to the intended recipient, and (d) one (1)
Business Day following sending by overnight delivery via a national courier
service and, in each case, addressed to a Party at the following address for
such Party.

 

19



--------------------------------------------------------------------------------

  (a) If to SRC:

Spirit Realty Capital, Inc.

2727 North Harwood Street, Suite 300,

Dallas, Texas 75201

Attention: General Counsel

Facsimile No.: (800) 973-0850

 

  (b) If to SMTA:

Spirit MTA REIT

2727 North Harwood Street, Suite 300,

Dallas, Texas 75201

Attention: Chief Financial Officer

Facsimile No.: (800) 973-0850

Section 14.6 Counterparts; Electronic Delivery. This Agreement may be executed
in multiple counterparts, each of which when executed shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
Execution and delivery of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic means shall be deemed to be, and
shall have the same legal effect as, execution by an original signature and
delivery in person.

Section 14.7 Severability. If any term or other provision of this Agreement or
the Exhibits and Schedules attached hereto or thereto is determined by a
nonappealable decision by a court, administrative agency or arbitrator to be
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to either
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the court, administrative agency or
arbitrator shall interpret this Agreement so as to affect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
Transactions are fulfilled to the fullest extent possible. If any sentence in
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only as broad as is enforceable.

Section 14.8 Assignability; Binding Effect. This Agreement shall be binding upon
and inure to the benefit of the Parties and their successors and permitted
assigns; provided, however, that the rights and obligations of each Party under
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, whether by operation of law or otherwise, by such Party without the
prior written consent of the other Party (such consent not to be unreasonably
withheld, conditioned or delayed) and any attempt to assign any rights or
obligations under this Agreement without such consent shall be null and void.
Notwithstanding the foregoing, either Party may assign its rights and
obligations under this Agreement to any of their respective Affiliates provided
that no such assignment shall release such assigning Party from any liability or
obligation under this Agreement.

Section 14.9 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of New York,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

 

20



--------------------------------------------------------------------------------

Section 14.10 Construction. This Agreement shall be construed as if jointly
drafted by the Parties and no rule of construction or strict interpretation
shall be applied against either Party. The Parties represent that this Agreement
is entered into with full consideration of any and all rights which the Parties
may have. The Parties have relied upon their own knowledge and judgment. The
Parties have had access to independent legal advice, have conducted such
investigations they thought appropriate, and have consulted with such other
independent advisors as they deemed appropriate regarding this Agreement and
their rights and asserted rights in connection therewith. The Parties are not
relying upon any representations or statements made by the other Party, or such
other Party’s employees, agents, representatives or attorneys, regarding this
Agreement, except to the extent such representations are expressly set forth or
incorporated in this Agreement. The Parties are not relying upon a legal duty,
if one exists, on the part of the other Party (or such other Party’s employees,
agents, representatives or attorneys) to disclose any information in connection
with the execution of this Agreement or their preparation, it being expressly
understood that neither Party shall ever assert any failure to disclose
information on the part of the other Party as a ground for challenging this
Agreement.

Section 14.11 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

Section 14.12 Title and Headings. Titles and headings to Sections and Articles
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.

Section 14.13 Other Agreements. Except as expressly set forth herein, this
Agreement is not intended to address, and should not be interpreted to address,
the matters specifically and expressly covered by the Separation Agreement or
the Ancillary Agreements.

Section 14.14 Payment Terms.

(a) Except as otherwise expressly provided to the contrary in this Agreement,
any amount to be paid or reimbursed by a Party (where applicable, or a member of
such Party’s Group) to the other Party (where applicable, or a member of such
other Party’s Group) under this Agreement shall be paid or reimbursed hereunder
within sixty (60) days after presentation of an invoice or a written demand
therefor, in either case setting forth, or accompanied by, reasonable
documentation or other reasonable explanation supporting such amount.

(b) Except as expressly provided to the contrary in this Agreement, any amount
not paid when due pursuant to this Agreement (and any amount billed or otherwise
invoiced or demanded and properly payable that is not paid within sixty
(60) days of such bill, invoice or other demand) shall bear interest at a rate
per annum equal to the Prime Rate, from time to time in effect, plus two percent
(2%), calculated for the actual number of days elapsed, accrued from the date on
which such payment was due up to the date of the actual receipt of payment.

 

21



--------------------------------------------------------------------------------

(c) Without the consent of the Party receiving any payment under this Agreement
specifying otherwise, all payments to be made by either SRC or SMTA under this
Agreement shall be made in U.S. dollars. Except as expressly provided herein,
any amount which is not expressed in U.S. dollars shall be converted into U.S.
dollars by using the exchange rate published on Bloomberg at 5:00 pm, Eastern
time, on the day before the relevant date, or in The Wall Street Journal on such
date if not so published on Bloomberg. Except as expressly provided herein, in
the event that any Tax indemnity payment required to be made hereunder may be
denominated in a currency other than U.S. dollars, the amount of such payment
shall be converted into U.S. dollars on the date in which notice of the claim is
given to the indemnifying Party.

Section 14.15 No Admission of Liability. The allocation of assets and
liabilities herein is solely for the purpose of allocating such assets and
liabilities between SRC and SMTA and is not intended as an admission of
liability or responsibility for any alleged liabilities vis-à-vis any third
party, including with respect to the liabilities of any non-wholly owned
subsidiary of SRC or SMTA.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers as of the date first set forth above.

 

SPIRIT REALTY CAPITAL, INC. By:  

/s/ Michael Hughes

  Name: Michael Hughes   Title: Executive Vice President, Chief Financial
Officer SPIRIT MTA REIT By:  

/s/ Ricardo Rodriguez

  Name: Ricardo Rodriguez   Title: Chief Executive Officer, President, Chief
Financial Officer and Treasurer

 

[Signature Page to Tax Matters Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Transaction Step

  

Intended Tax Treatment

        